Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice
  October 31, 2013
                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  147941 (31)                                                                                                Brian K. Zahra
                                                                                                     Bridget M. McCormack
  MICHAEL CHARLES WARD,                                                                                    David F. Viviano,
           Plaintiff-Appellant,                                                                                        Justices
  V                                                                  SC: 147941
                                                                     CoA: 310968
  CARSON CITY CORRECTIONAL FACILITY                                  Macomb CC: 11-003446-AH
  WARDEN, PAROLE BOARD,
  and DEPARTMENT OF CORRECTIONS,
             Defendants-Appellees.
  ______________________________/

          On order of the Chief Justice, the motion to waive fees pursuant to MCR
  7.319(B)(7) is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil
  action be liable for filing fees. Ordinarily, MCL 600.2963(8) would preclude plaintiff
  from seeking leave to appeal in this Court because of the outstanding fees he owes in
  other civil case filings. However, applying that statutory section to bar review of
  plaintiff’s original complaint for habeas corpus in the court of appeals would violate the
  Equal Protection Clause of the Fourteenth Amendment. Smith v Bennett, 365 US 708; 81
  S Ct 895; 6 L Ed 2d 39 (1961).
         The Clerk shall furnish two copies of this order to plaintiff. Plaintiff has 21 days
  from the certification of this order to submit one of those copies to this Court. By doing
  that, plaintiff becomes responsible for paying the $375 filing fee. MCL 600.2963.
  Failure to timely submit the order will result in the appeal not being docketed in this
  Court. The Clerk shall retain plaintiff’s pleadings until he timely submits the order or the
  21-day period for doing so has expired.
          Plaintiff is not required to pay an initial partial fee at the time he submits the order
  to this Court. The Department of Corrections is directed to collect amounts equal to 50
  percent of the deposits made to plaintiff’s account each month and remit $375 to this
  Court when that full amount is collected. Plaintiff may not file further appeals in this
  Court from civil cases initiated by him until the entry fee in this appeal is paid in full.
  MCL 600.2963(8).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 31, 2013
                                                                                Clerk